                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

ERIC GADSON                                                                 PETITIONER

v.                          CASE NO. 2:18-CV-00178 BSM

DEWAYNE HENDRIX, Warden,
FCI – Forrest City                                                          RESPONDENT

                                         ORDER

       United States Magistrate Judge J. Thomas Ray’s recommended disposition [Doc. No.

11] is adopted, petitioner Eric Gadson’s petition for a writ of habeas corpus [Doc. No. 1] is

denied, and this lawsuit is dismissed without prejudice.

       IT IS SO ORDERED this 16th day of April 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
